Citation Nr: 1025517	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  10-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for aid and attendance of another person.


WITNESSES AT HEARING ON APPEAL

Veteran and J. B., caretaker


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel. 


INTRODUCTION

The Veteran had active service from November 1941 to November 
1944.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
By that rating action, the RO denied entitlement to SMC based on 
the need for aid and attendance.  The Veteran appealed the RO's 
November 2009 rating action to the Board.  Jurisdiction of the 
claims file currently resides with the North Little Rock, 
Arkansas RO.  

In February 2010, the Veteran and his caretaker, J. B., testified 
before the undersigned Acting Veterans Laws Judge at the North 
Little Rock, Arkansas RO.  A copy of the hearing transcript has 
been associated with the claims files. 

The issues of entitlement to service connection for 
bilateral eye disability due to mustard gas exposure and 
left forearm disability (other than the service-connected 
left elbow orthopedic disability) have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  


FINDING OF FACT

The Veteran's service-connected disabilities have not caused him 
to become blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes, or contraction of the 
visual field to 5 degrees or less, a patient in a nursing home; 
unable to tend to the basic functions of self care without 
regular assistance from another person, and have not rendered him 
vulnerable to the hazards and dangers incident to his 
environment.




CONCLUSION OF LAW

The criteria for the assignment of special monthly compensation 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1114(l), 1114(s), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350(b), 
3.350(i), 3.352(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  

In a July 2009 pre-adjudication letter, the RO specifically 
notified the Veteran of the substance of the VCAA, including the 
types of evidence necessary to establish the SMC claim on appeal, 
respectively, and the division of responsibility between the 
Veteran and VA for obtaining that evidence.  Consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter 
essentially satisfied the requirements of the VCAA by: (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim; (2) 
informing the Veteran about information and evidence VA would 
seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the United States Court of Appeals for Veterans 
Claims (Court) also held that VCAA notice should be given before 
an initial agency of original jurisdiction (AOJ) decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The 
RO informed the Veteran of the VCAA elements in a July 2009 pre-
adjudication letter.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran was informed of the Dingess 
elements in the above-cited letter.  Id. The Board finds that VA 
satisfied its duty to notify under the VCAA in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Regarding VA's duty to assist the Veteran, the Veteran's service 
treatment records (STRs), post-service VA treatment and 
examination records, as well as statements and testimony of the 
Veteran and his caretaker have been obtained and associated with 
the claims files.  

In August 2009, VA examined the Veteran in conjunction with his 
current claim.  In September 2009, a VA Advanced Practice Nurse 
(APN) provided an opinion as to whether or not the Veteran was in 
need of the regular aid and attendance of another person.  Copies 
of the August and September 2009 examination reports and 
addendum, respectively, have been associated with the claims 
files. 
In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has been 
fully developed," and it is "difficult to discern what additional 
guidance VA could [provide] to the Veteran regarding what further 
evidence he should submit to substantiate his claims."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the SMC claim on appeal in the analysis 
below.

II.  Laws and Regulations 

SMC is payable to a Veteran who, as a result of his service-
connected disabilities, is so helpless as to need or require the 
regular aid and attendance of another person. 38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3).  Under 38 C.F.R. § 3.351(c), a 
Veteran will be considered in need of regular aid and attendance 
if he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Factors considered to determine whether regular aid and 
attendance is needed include:  inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability requires 
aid (this does not include adjustment of appliances that persons 
without any such disability would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2009).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole. It is only necessary 
that the evidence establish that he is so helpless as to need 
regular aid and attendance, not that there is a constant need. 38 
C.F.R. § 3.352(a) (2007); Turco v. Brown, 9 Vet. App. 222 (1996).  
It is logical to infer, however, a threshold requirement that "at 
least one of the enumerated factors be present."  Turco, 9 Vet. 
App. at 224.  "Bedridden" will be that condition which, by virtue 
of its essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily taken to 
bed or that a doctor has prescribed rest in bed for a greater or 
lesser part of the day to promote convalescence or cure is 
insufficient.  38 C.F.R. § 3.352(a) (2009).

To establish entitlement to SMC based on housebound status under 
38 U.S.C.A.§ 1114(s), the evidence must show that a Veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that is 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems; or, the Veteran has a single service-connected 
disability evaluated as 100 percent disabling and due solely to 
service-connected disability or disabilities, the Veteran is 
permanently and substantially confined to his or her immediate 
premises. 38 C.F.R. § 3.350(i) (2009).

The Veteran's service-connected disorders include post-traumatic 
arthritis of the lumbar spine (40 percent disabling); chronic 
lymphadema due to venous insufficiency of the right lower 
extremity (40 percent disabling); left elbow degenerative 
arthritis (10 percent disabling); and left forearm scar 
(noncompensably disabling).  The combined evaluation is 70 
percent.  38 C.F.R. § 4.25 (2009).  The Veteran has been in 
receipt of a total disability rating based on individual 
unemployability (TDIU) since March 29, 2001.   

III. Analysis

At the outset, the Board finds that entitlement to SMC cannot be 
granted on the be granted on the basis of being housebound 
because the Veteran does not have a sole service-connected 
disability evaluated at 100 percent disabling, and the evidence 
of record does not show, nor does the Veteran contend, that he is 
permanently and substantially confined to his or her immediate 
premises.  As will be demonstrated in the evidence discussed in 
the following paragraphs, the Veteran reported that he would 
leave his home to go to the store and medical appointments, 
albeit with the aid of a caretaker.  He does not purport to be 
bedridden.  He was able to attend the February 2010 hearing 
before the undersigned.  Thus, SMC cannot be granted on the basis 
of being housebound, and the Veteran does not contend otherwise.  

The preponderance of the evidence of record is against an award 
of entitlement to SMC based on the aid and attendance of another 
person.  At the outset, the Board notes that although the medical 
evidence of record reflects that the Veteran is legally blind due 
to macular degeneration in both eyes, it does not show that it is 
the result of a service-connected disability(ies).  Thus, the 
first criteria of 38 C.F.R. § 3.351(c) is not applicable in this 
case, and may not be used to support the claim for SMC based on 
the need for regular aid and attendance of another person.  

As the Veteran has not alleged, nor does the medical evidence of 
record show, that he is confined to nursing home because of 
mental or physical incapacity, the second criteria of 38 C.F.R. § 
3.351(c) is also not applicable in this case, and may not be used 
to support the claim for SMC based on the need for regular aid 
and attendance of another person.  

As a consequence, entitlement to SMC based on the aid and 
attendance of another person turns on whether the evidence of 
record establishes a factual need for this benefit.  The Board 
finds that the preponderance of the probative and competent 
evidence of record does not support a finding that the Veteran's 
service-connected disabilities have rendered him so helpless as 
to be in need of regular aid and attendance of another person.  
Significantly, during an August 2009 VA aid and attendance 
examination, the examiner indicated that the Veteran dressed, 
fed, bathed, and cooked for himself.  He gripped items and 
attended to the needs of nature independently.  He managed his 
own business affairs.  The Veteran indicated that he walked 200 
feet without a cane and walker and that he periodically used a 
wheelchair.  The examiner indicated that the Veteran experienced 
some balance problems due to neuropathy of the feet.  The Veteran 
reported that he no longer operated a motor vehicle, but that he 
had someone else drive him to the store, medical appointments 
etc.  After a comprehensive physical evaluation of the Veteran, 
the VA examiner diagnosed him with degenerative arthritis of the 
left elbow, varicose veins of the right lower extremity, 
degenerative arthritis of the lumbar spine, and scar of the left 
forearm.  

In a September 2009 opinion, a VA advanced practice nurse (APN) 
noted that the Veteran carried diagnoses of legal blindness, 
Vitamin B12 deficiency, chronic headaches, dysphasia, lens 
replacement, coronary artery disease, hypothyroidism, nonexudate 
macular degeneration, and degenerative joint disease.  The VA APN 
reported that the Veteran ambulated with a cane.  The Veteran 
indicated that he had recently experienced an increase in hip 
pain and falls. He related that he independently cooked, bathed 
and attended to the needs of nature.  He was able to sit up by 
himself.  The APN reported that the Veteran did not drive because 
he was legally blind.  He was, however, able to travel to 
doctors' appointments.  The VA APN concluded that the Veteran 
lived alone, had peripheral neuropathy and legal blindness and 
was in need of assistance with the independent activities of 
daily living and periodic safety checks due to an increased risk 
of falling.   

The Board acknowledges that according to the VA APN's September 
2009 opinion, the Veteran currently experiences some significant 
physical limitations and impairment.  The VA APN did not, 
however, relate these physical limitations to the Veteran's 
service-connected disabilities, but inferred that they were the 
result of his non-service-connected peripheral neuropathy and 
legal blindness.  There is no other medical opinion of record, 
private or VA, that demonstrates that the Veteran is unable to 
attend to the matters of daily living or to protect himself from 
the hazards of his environment solely (italics added for 
emphasis) as a result of his service-connected disabilities.  

The September VA 2009 opinion was provided by a VA APN, who is 
qualified through education, training, or experience to provide 
competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See 
Cox v. Nicholson, 20 Vet. App. 563 (2007).

In short, the preponderance of the competent and probative 
evidence of record is against an award of entitlement to SMC 
based on the need for the regular aid and attendance of another 
person, and the benefit is denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to special monthly compensation based on the need for 
regular aid and attendance is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


